Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 8, and 13-14 have been cancelled. Therefore, Claims 1-7, 9-12, and 15-20 are still pending in this Application. 
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered. 
Response to Arguments/Amendments
Applicant’s argument/remarks, on pages 10-12 with respect to rejections to claims 1-7, 9-12, and 15-20  under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record, Patrick Smith (reg. no 65626) on 03/09/2022.
The Application has been amended as follows:

 	Claim 2, (amended) the system of claim 1, wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to:
	determine, based on comparing the current sensor data to the past sensor data, whether a further problem with liquid lift is occurring within the heat exchanger,
	wherein the further problem is a liquid distributor of the heat exchanger is clogged.

	Claim 3, (amended) the system of claim 1,wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to:
	determine, based on comparing the current sensor data to the past sensor data, whether a further problem with liquid lift is occurring within the heat exchanger, wherein the problem is a velocity at a tube inlet of the heat exchanger is a low velocity.

	Claim 4, (amended) he system of claim 1, wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to:
	determine, based on comparing the current sensor data to the past sensor data, whether a further problem with liquid lift is occurring within the heat exchanger, wherein the further problem is a velocity at a channel inlet of the heat exchanger is a low velocity.

	Claim 5, (Amended) the system of claim 1, wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to:
	determine, based on comparing the current sensor data to the past sensor data, whether a further problem with liquid lift is occurring within the heat exchanger wherein the further problem is fouling occurring within the heat exchanger.

	Claim 7, (amended) the system of claim 6, wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to:
	determine, based on comparing the current temperature sensor data to the past temperature sensor data, whether the problem with liquid lift is occurring within the heat exchanger based on a change in temperature of a vaporized feed exiting the heat exchanger.
Allowable Subject Matter/Reasons of Allowance
Claims 1-7, 9-12, and 15-20 are considered as allowable subject matter. 
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance of Claim 1 are that the prior art of record,
including the reference(s) cited below, neither anticipates, nor renders obvious
the recited combination as a whole and in combination with the other claimed
elements; including the limitations of system comprising:
 	“…receive, from the one or more sensors associated with the heat exchanger, current sensor data comprising operation information associated with the heat exchanger, the current sensor data comprising pressure data; …
                 …  compare the current sensor data with past sensor data comprising the operation information associated with the heat exchanger; 
                        determine, based on comparing the current sensor data to the past sensor data, whether a problem with liquid lift is occurring within the heat exchanger, wherein the problem with liquid lift comprises a non-uniformity of a gas/liquid dispersion in the heat exchanger,
            based on determining that the problem with liquid lift is occurring within the heat exchanger, determine a recommended adjustment to an operating condition of the heat exchanger to mitigate the problem with liquid lift occurring within the heat exchanger and to change a position in the heat exchanger where a two-phase flow becomes a one phase flow; and 
            send a command configured to cause the recommended adjustment to the operating condition of the heat exchanger to mitigate the problem with liquid lift occurring within the heat exchanger”.
 The reasons for allowance of Claim 19 are that the prior art of record,
including the reference(s) cited below, neither anticipates, nor renders obvious
the recited combination as a whole and in combination with the other claimed
elements; including the limitations of one or more non-transitory computer-readable media storing executable instructions that when executed, cause a system to:
	“receive current sensor data comprising operation information associated with a heat exchanger, the current sensor data comprising pressure data;
            compare the current sensor data with past sensor data comprising operation information associated with the heat exchanger, the past sensor data comprising pressure data;
           determine, based on comparing the current sensor data to the past sensor data, whether a problem with liquid lift is occurring within the heat exchanger, wherein the problem with liquid lift comprises a non-uniformity of a gas/liquid dispersion in the heat exchanger;
            based on determining that the problem with liquid lift is occurring within the heat exchanger, determine a recommended adjustment to an operating condition of the heat exchanger to mitigate the problem with liquid lift occurring within the heat exchange and to change a position in the heat exchanger where a two phase flow becomes a one phase flow; and
           send a command configured to cause the recommended adjustment to the operating condition of the heat exchanger to mitigate the problem with liquid lift occurring within the heat exchanger”.       
The reasons for allowance of Claim 20 are that the prior art of record,
including the reference(s) cited below, neither anticipates, nor renders obvious
the recited combination as a whole and in combination with the other claimed
elements; including the limitations of a method comprising:

            comparing the current sensor data with past sensor data comprising operation information associated with the heat exchanger, the past sensor data comprising pressure data;
           determining, based on comparing the current sensor data to the past sensor data, whether a problem with liquid lift is occurring within the heat exchanger, wherein the problem with liquid lift comprises a non-uniformity of a gas/liquid dispersion in the heat exchanger;
            based on determining that the problem with liquid lift is occurring within the heat exchanger, determine a recommended adjustment to an operating condition of the heat exchanger to mitigate the problem with liquid lift occurring within the heat exchange and to change a position in the heat exchanger where a two phase flow becomes a one phase flow; and
           sending, by the data analysis computing device, a command configured to cause the recommended adjustment to the operating condition of the heat exchanger to mitigate the problem with liquid lift occurring within the heat exchanger”.     
	As dependent claims 2-7, 9-12, and 15-18 depend from an allowable base claim; they are at least allowable for the same reasons as noted previously.
The prior art of record Hodges et al (US 20100100404), Nixon et al (US 20180113442), Guichard (US 20180058768), Zoetmeijer et al (US 20160238288), Karlstedt (US 20130312945), Alagappan et al (US 20070250292), Payne et al (US .
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Art Cited by the Examiner 
 	Munoz et al (US 20100206535) teaches a system of a heat exchanger, and defines maldistribution as “As used herein, the term "maldistribution" of two-phase fluid shall mean that one phase of the fluid (e.g., liquid-phase) predominantly flows through a particular. portion of the evaporator, while that the other phase of the fluid (e.g., vapor-phase) predominantly flows through a different portion of the evaporator”. Munoz suggest changing the mechanical design of the HEX to mitigate the problem and no dynamically monitoring the problem and automatically correcting it.  
	Previously cited Application Victor et al (US patent 10663238 common assignee and inventor) defines maldistribution as or maldistribution of flow within the heat exchanger (e.g., coolant flowing to some passages or tubes, and not to others).
	Zhang et al (Uniformity of gas and liquid two phases flowing through two
microchannels in parallel) teaches a method for measuring Uniformity of slug flow in multiple microchannels using a CCD camera . 
	Briens et al (Hurst’s Analysis to Detect Minimum Fluidization

	Pluszka et al (Numerical study of flow maldistribution in plate heat exchangers used for evaporation process, 2019) teaches that there are different type of maldistributions or causes including fouling and fabrication tolerances, bypass and poor header performance or be related to thermodynamic character of ongoing processes (two-phase instabilities, and heat-transfer induced as a consequence of changes in viscosity or density). This indicates that while fouling could a cause of maldistribution, fouling is not a non-uniformity of a gas/liquid dispersion within the heat exchanger liquid lift problem.    
	However, none of the references currently or previously cited alone or in combination teach or suggest monitoring and determining, based on comparing the current sensor data to the past sensor data, the current sensor data comprising pressure data, whether a problem with liquid lift is occurring within the heat exchanger, wherein the problem with liquid lift comprises a non-uniformity of a gas/liquid dispersion within the heat exchanger.   
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117